Citation Nr: 0528543	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-04 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected psoriasis, evaluated as 50 percent disabling prior 
to August 30, 2002, and 60 percent disabling, effective 
August 30, 2002.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
appeal ensued in December 1994 when the RO, in part, 
confirmed and continued a 50 percent rating in effect for 
psoriasis.  In February 2000, the Board remanded the claim 
for additional development.  By rating decision in January 
2004, the 50 percent rating in effect for psoriasis was 
confirmed and continued for the period prior to August 30, 
2002, and increased to 60 percent from that date.  In March 
2005, the RO issued a Supplemental Statement of the Case 
(SSOC) which declined to assign a disability rating in excess 
of 50 percent prior to August 30, 2002, or in excess of 60 
percent from August 30, 2002.  The appeal continues.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, manifestations of the veteran's 
psoriasis included extensive exfoliation and crusting, but 
disfigurement of the head, face, or neck was not 
demonstrated; nor do photographs of record reflect an 
especially repugnant condition; nor is there tissue loss and 
cicatrization, marked discoloration or color contrast, of 
facial features.  

2.  From August 30, 2002, manifestations of the veteran's 
psoriasis are manifested by affected areas of more than 40 
percent of the entire body or exposed areas.  Disfigurement 
of the head, face, or neck is not shown, nor do photographs 
of record reflect an especially repugnant condition; nor is 
there tissue loss and cicatrization, marked discoloration or 
color contrast of facial features.  Moreover, visible or 
palpable tissue loss or gross distortion or asymmetry of 
three or more features or paired sets of features (nose, 
chin, forehead, eyes, eyelids, ears, cheeks, or lips), or, 
with six or more characteristics of disfigurement, is not 
shown.  


CONCLUSION OF LAW

Entitlement to a schedular rating in excess of 50 percent for 
psoriasis prior to August 30, 2002, and to a rating in excess 
of 60 percent thereafter, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, 
Diagnostic Codes (DCs) 7800, 7806, 7816, 7819 (as in effect 
prior to and from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in July 2003, as well as by the discussions in 
the rating decisions, statement of the case (SOC), and 
multiple supplemental statements of the case (SSOCs).  By 
means of these documents, the veteran was told of the 
requirements to reopen a previously denied claim, establish 
service connection, of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in July 2003 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in July 2003, his claim was 
readjudicated based upon all the evidence of record as 
evidenced by a January 2004 SSOC.  This SSOC also included a 
recitation and discussion of the VCAA regulations, as did the 
January 2004 rating decision.  There is no indication that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice pursuant to 
section 5103(a) and § 3.159(b).  Accordingly, any such error 
is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities. See 67 Fed. Reg. 49590-49599 
(2002).  The January 2004 SSOC reflects that the veteran was 
provided with the new schedular criteria and that his skin 
condition was evaluated under the revised criteria, effective 
from August 30, 2002, as well as the  criteria in effect 
prior to that date.

The Board notes that VA O.G.C. Prec. Op. No. 3- 2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

(i.) The former schedular criteria

The veteran's skin disability, psoriasis, is evaluated 
pursuant to DC 7816.  Prior to August 30, 2002, unless 
otherwise provided, skin disorders rated under codes 7807 
through 7819 were rated by analogy to eczema under DC 7806, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.

DC 7806 provides a maximum 50 percent rating with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where there is exceptionally repugnant 
disfigurement.  A note following DC 7819 provides that the 
most repugnant conditions may be submitted for central office 
rating with several unretouched photographs.  

Under the former schedular criteria, disfiguring scars of the 
head, face, or neck warrant a 50 percent rating for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  A note to 
former DC 7800 provides that, in addition to tissue loss and 
cicatrization, where there is marked discoloration color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent.  Further, the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for Central Office rating with several unretouched 
photographs.

The sole evaluation in excess of 50 percent for a skin 
disability under the prior criteria is for active 
tuberculosis luposa (lupus vulgaris), which warrants a 100 
percent evaluation.  DC 7811 (prior to August 30, 2002).

(ii.) The current schedular criteria

Under the provisions of the rating schedule effective August 
30, 2002, psoriasis is evaluated under DC 7816 

Or rate as disfigurement of the head, face, or neck; as scars 
under DC 7801 through DC 7805; depending on the predominant 
disability.  The sole evaluation in excess of 60 percent 
under these DCs is an 80 percent evaluation, which is 
warranted for disfigurement of the head, face, or neck, with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  DC 7800 (effective from 
August 30, 2002).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Factual Background

Service connection for psoriasis was established by rating 
decision in 1982.  A noncompensable rating was assigned.  The 
disability rating was increased in a September 1984 rating 
decision based on clinical findings made at an evaluation 
earlier that year.  That VA exam showed that the veteran had 
a mild to severe skin condition which covered 60 percent of 
his body.  Psoriasis of the lower extremities, elbows, and 
forearms was noted.  When examined by VA in June 1986, 
(photos included in the claims file), there were generalized 
lesions of the head, scalp, back, hips, buttocks, and shins.  
The 50 percent rating was confirmed in November 1986.  

In January 1994, the veteran filed a claim for an increased 
rating.  He submitted private treatment records from 1993 and 
1994 which showed treatment for his psoriasis.  In 1994, the 
private physician noted this condition had flared that 
winter, and there were plaques over 75 percent of his body.  

Upon VA examination in September 1994, to include photos, the 
veteran reported that his psoriasis worsened in the winter 
months.  Examination showed numerous spots of psoriasis with 
an erythematous base over which there was a scale.  These 
were present over the body, mostly on the arms, buttocks, and 
legs.  The examiner's diagnosis was generalized psoriasis, 
moderately active.  

VA examination in May 1998, to include photos, reflects that 
the veteran had large plaques of thickened, erythematous, 
scaly psoriasis on the legs, elbows, and scalp.  He had small 
guttate type lesions on the thighs, trunk, arms, posterior 
surface of the ears, and external auditory canals.  He 
constantly itched, and there was tenderness, irritability, 
and loss of concentration.  Lesions sometimes opened up on 
the soles of his feet.  Moderately severe psoriasis was the 
diagnosis.  

A private examination report from May 2000 essentially 
pertains to orthopedic conditions, but the examiner did note 
generalized psoriasis.  

Additional pertinent records include a March 2001 treatment 
report.  At that time, the veteran had small, scattered, 
erythematous, flaky patches to the right shin, elbows, 
eyebrows, and umbilicus.  When seen in December 2001, the 
veteran reported a skin condition which had periods of 
exacerbations and remission since 1971.  It was under better 
control at this time.  Multiple areas of typical psoriasis 
especially on the elbows, abdomen, lower legs, and eyelids 
were noted.  

Photos submitted into the record in January 2002 show 
psoriasis on the umbilicus, elbows, and legs.  Additional VA 
examination reports in April 2002, primarily for orthopedic 
conditions, commented on the veteran's skin condition.  For 
example, various reddened areas on the extremities were 
noted.  No plaques were seen.  A packet of photos dated in 
December 2002 and added to the claims file in January 2003 
shows wide spread involvement of psoriasis over the veteran's 
body.  

Additional VA examination in March 2003 reflects severe 
involvement of psoriasis over approximately 50 percent of the 
veteran's body.  

In November 2003, the veteran testified as to the severity of 
his skin condition.  He described treatment that had been 
attempted over the years, and he said that he no longer 
experienced diminished periods of involvement.  

When examined by VA in June 2004, the examiner noted that the 
veteran had had psoriasis covering approximately one-third of 
his body since 1971.  Areas affected included the scalp, 
trunk, limbs, and most recently, the nose.  Pruritis had been 
moderate to severe.  Physical examination showed typical 
plaques of psoriasis in the areas listed above.  The 
diagnosis was chronic psoriasis, extensive, refractory to 
conventional treatment.  

In an October 2004 VA treatment record, classic psoriatic 
plaques were noted and accompanied with excoriation on the 
anterior lower legs, torso, and scalp.  His palms, soles, and 
nails were spared.  The assessment was advanced psoriasis.  

Analysis

The veteran contends that his symptoms are more severe than 
contemplated by the currently assigned ratings of 50 percent, 
effective prior to the revision of the rating criteria in 
August 2002, and 60 percent thereafter.  In a March 2004 
statement, the veteran's representative stated that while the 
veteran was granted an increased rating of 60 percent 
pursuant to the revised DCs regarding skin disabilities on 
August 30, 2002, he should have been assigned an 80 percent 
rating pursuant to the NOTE in DC 7819, prior to August 30, 
2002.  

Entitlement to a Rating in Excess of 50 Percent Prior to 
August 30, 2002 Pursuant to the Former Rating Criteria

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 50 percent for 
his psoriasis, for the period prior to August 30, 2002.  The 
veteran is effectively receiving the maximum rating under the 
former schedular criteria for rating skin disorders, 
described in the law and regulations section above.

The sole evaluation in excess of 50 percent for a skin 
disability under the prior criteria is for active 
tuberculosis luposa (lupus vulgaris), which warrants a 100 
percent evaluation.  See DC 7811 (prior to August 30, 2002).  
In this case, the veteran's treatment and examination records 
are negative for active tuberculosis luposa (lupus vulgaris) 
and in any event service connection is not in effect for that 
particular skin disease.

As to a rating in excess of 50 percent under DC 7800, there 
is no indication in the medical records or photographs of 
scars of the head, face or neck.  Nor is there tissue loss, 
and cicatrization, marked discoloration, color contrast, or 
the like, of the head, face, or neck.  It is also pertinent 
to note that the 50 percent evaluation under DC 7806 
encompasses an "exceptionally repugnant" condition and it is 
the maximum schedular rating allowed.  The Board agrees.  
(The Board notes that in a January 2004 decision, following a 
review of evidence including photographs, the RO specifically 
discussed the NOTE pursuant to DC 7800, and determined that 
it did not call for a rating in excess of 50 percent.)  In 
further explanation, the Board notes that while a 
"repugnant" skin condition is a subjective determination, 
our review of the claims file, to include the clinical 
findings and the photos of record, for this period of time, 
does not represent 'the most repugnant" conditions which 
calls for rating by the central office.  See NOTE in DC 7819 
(prior to August 30, 2002).  Accordingly, the Board finds 
that a schedular rating in excess of 50 percent prior to 
August 30, 2002 is not warranted.

Entitlement to a Rating in Excess of 60 Percent From August 
30, 2002, Pursuant to the Former Rating Criteria and Current 
Rating Criteria

The Board also finds that a schedular rating in excess of 60 
percent is not warranted for the veteran's psoriasis for the 
period beginning August 30, 2002.  The assignment of an 
increased rating of 60 percent was made upon rating decision 
in January 2004, and it was granted pursuant to the amended 
rating criteria.  Specifically, the 60 percent rating was 
assigned pursuant to DC 7816 which provides that this rating 
will be assigned when psoriasis covers more than 40 percent 
of the body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 months.  See 38 C.F.R. § 4.118 7816 
(2005).  As noted earlier, the amended criteria may not be 
applied prior to the effective date of the regulatory change.  
Thus, when considering the circumstances of this case, the 
initial date that this criteria could be considered was 
August 30, 2002, and this is the date that an increased 
rating was assigned based on this amended regulation.  This 
is the maximum rating pursuant to this code.  

Turning to consideration of DC 7800, effective from August 
30, 2002, the Board finds that the reports of the VA medical 
examinations which were conducted in order to assess the 
severity of the veteran's skin condition and the veteran's 
treatment records are negative for findings or notations of 
disfigurement of the head, face, or neck.  It is noted that 
psoriasis was occasionally noted to be present on the 
veteran's scalp, and most, recently, on his nose, but 
primarily, his skin condition has affected other areas over 
the years.  Clearly, the veteran's skin condition does not 
result in visible or palpable tissue loss and either gross 
distortion or asymmetry of facial figures as listed pursuant 
to this code and reported in detail earlier.  Neither does he 
exhibit the characteristics of disfigurement as provided for 
in the note in DC 7800.  Thus, an evaluation in excess of 60 
percent is not warranted under DC 7800 (August 30, 2002).

Again, it is noted that he has not been diagnosed with active 
tuberculosis luposa (lupus vulgaris), and a 100 percent 
evaluation pursuant to DC 7811 (from August 30, 2002), is not 
warranted.  

While the amended criteria is only applicable from the 
effective date of the regulatory change, consideration must 
be given to the former criteria for the period prior to and 
from August 30, 2002.  Discussion of the former criteria as 
to the period prior to August 30, 2002, has already been 
discussed.  When applying the former criteria to the clinical 
findings from August 30, 2002, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 60 percent for his psoriasis.  
The veteran is effectively receiving the maximum rating under 
the former schedular criteria for rating skin disorders, 
described in the law and regulations section above.  
Essentially, the Board notes that for the same reasons the 
veteran did not meet the criteria for a rating in excess of 
50 percent, prior to August 30, 3002, he does not meet the 
criteria for a rating in excess of 60 percent after that 
date, based on the former regulations.  

Again, it is noted that he does have active tuberculosis 
luposa (lupus vulgaris).  While this condition warrants a 100 
percent evaluation pursuant to DC 7811 (prior to August 30, 
2002), he has not been diagnosed with this condition.  Thus, 
that rating is not for application for the period after 
August 2002.  

As to a rating in excess of 60 percent pursuant to the note 
in DC 7800, there is no indication in the medical records or 
photographs of scars of the head, face or neck.  Nor is there 
tissue loss, and cicatrization, marked discoloration, color 
contrast, or the like, of the head, face, or neck.  Nor is an 
increased rating possible under the former DC 7806 as the 
maximum rating under that code is 50 percent, a rating that 
is less than the 60 percent evaluation currently assigned.  
As discussed earlier, DC 7806 encompasses an "exceptionally 
repugnant" condition and our review of the clinical findings 
and the photos for the period after August 30, 3002, does not 
represent 'the most repugnant" conditions which calls for 
rating by the central office.  Accordingly, the Board finds 
that a schedular rating in excess of 60 percent from August 
30, 2002 is not warranted.

Reasonable Doubt and Extraschedular Consideration

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  The Board has also 
considered referral of the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), but 
finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

Entitlement to an increased disability rating for service-
connected psoriasis, evaluated as 50 percent disabling prior 
to August 30, 2002, and 60 percent disabling, effective 
August 30, 2002, is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


